           Case 1:19-cv-00482-CL    Document 46   Filed 03/05/21   Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                   MEDFORD DIVISION



GEORGE E. BACKES, and                                        Case No. 1:19 cv 00482-CL
RICK BARCLAY,                                                                  ORDER


               Plaintiffs,

      v.

DAVID BERNHARDT, Acting Secretary
of Interior, et al.,

               Defendants.




      Magistrate Judge Mark Clarke filed Findings and Recommendation (“F&R”)

(doc. 44) on February 18, 2021. The matter is now before me. See 28 U.S.C. §

636(b); Fed. R. Civ. P. 72. No objections have been timely filed. Although this

relieves me of my obligation to perform a de novo review, I retain the obligation to

“make an informed, final determination.” Britt v. Simi Valley Unified Sch. Dist.,

708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds, United States v.

Reyna-Tapia, 328 F.3d 1114, 1121–22 (9th Cir. 2003) (en banc). The Magistrates

Act does not specify a standard of review in cases where no objections are filed. Ray
         Case 1:19-cv-00482-CL        Document 46   Filed 03/05/21   Page 2 of 2




v. Astrue, 2012 WL 1598239, *1 (D. Or. May 7, 2012).                     Following the

recommendation of the Rules Advisory Committee, I review the F&R for “clear error

on the face of the record[.]” Fed. R. Civ. P. 72 advisory committee’s note (1983)

(citing Campbell v. United States District Court, 501 F.2d 196, 206 (9th Cir. 1974));

see also United States v. Vonn, 535 U.S. 55, 64 n.6 (2002) (stating that, “[i]n the

absence of a clear legislative mandate, the Advisory Committee Notes provide a

reliable source of insight into the meaning of” a federal rule). Having reviewed the

file of this case, I find no clear error.

        THEREFORE, IT IS HEREBY ORDERED that I ADOPT Judge Mark

Clarke’s F&R (doc. 44).

       Dated this 5th day of March, 2021.



                                                                    /s/Ann Aiken
                                                       ______________________________
                                                                    Ann Aiken
                                                           United States District Judge
